Filed Pursuant to Rule 424(b)(3) Registration No. 333-150767 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Share(1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee(2) Common Stock, no par value 1,951,037 $24.29 $47,390,689 $2,645 (1) Estimated for purposes of calculating the registration fee in accordance with Rule457(c) under the Securities Act of 1933, as amended (the “Securities Act”), based on the average of the high and low price of the common stock as provided by the Nasdaq Stock Market on July30, 2009. (2) Calculated in accordance with 457(r) under the Securities Act. Prospectus Supplement (To Prospectus dated May9, 2008) 1,951,037Shares Common Stock This prospectus supplement relates to the offer and sale, from time to time, by the selling stockholders named herein of up to 1,951,037 shares of our common stock issuable upon conversion of the 1,951,037 shares of our non-voting common stock that we issued to the selling stockholders in June 2009 upon conversion of the shares of our Series A Junior Nonvoting Preferred Stock held by such selling stockholders. We will not receive proceeds from any sale of common stock by the selling stockholders, but we have agreed to pay, on behalf of the selling stockholders, certain registration expenses relating to such shares of our common stock.The registration of the shares does not necessarily mean that shares will be sold by the selling stockholders under this prospectus or otherwise. The selling stockholders from time to time may offer and sell the shares held directly or through agents or broker-dealers on terms to be determined at the time of sale.The purchase price of any shares offered by the selling stockholders likely will be the market price of a share of common stock at that time; however, it may instead be based upon privately negotiated prices.See “Plan of Distribution.” Our common stock is listed on the Nasdaq Global Select Market under the symbol “PVTB.”The last reported closing price of our common stock on July30, 2009 was $24.17 per share. Certain selling stockholders and any agents or broker-dealers that participate with the selling stockholders in the distribution of common stock may be deemed to be “underwriters” under the Securities Act of 1933.See “Plan of Distribution.” Investing in our common stock involves risks.See “Risk Factors” beginning on pageS-5 of this prospectus supplement. These securities are not deposits or obligations of a bank or savings association and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is July31, 2009. We include cross-references in this prospectus supplement to captions elsewhere in these materials where you can find further related discussions.The following table of contents tells you where to find these captions. PROSPECTUS SUPPLEMENT About This Prospectus Supplement S-1 Cautionary Statement Regarding Forward-Looking Statements S-2 PrivateBancorp, Inc. S-4 Risk Factors S-5 Use of Proceeds S-18 Selling Stockholders S-18 Plan of Distribution S-20 Validity of Securities S-21 Experts S-21 Where You Can Find More Information S-22 Incorporation of Documents by Reference S-22 PROSPECTUS About This Prospectus i Cautionary Statement Regarding Forward-Looking Statements 1 PrivateBancorp, Inc. 1 Use of Proceeds 2 Ratio of Earnings to Fixed Charges 2 Selling Securityholders 2 Description of Capital Stock 3 Description of Other Securities 5 Legal Matters 5 Experts 6 Incorporation of Documents by Reference 6 Where You Can Find More Information 7 i Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This document consists of two parts.The first part is the prospectus supplement, which describes the specific terms of this offering.The second part is the prospectus, which describes more general information, some of which may not apply to this offering.You should read both this prospectus supplement and the accompanying prospectus, together with additional information described below under the heading “Where You Can Find More Information.” Unless otherwise mentioned or unless the context requires otherwise, all references in this prospectus supplement to “PrivateBancorp,” the “Company,” “we,” “us,” “our” or similar references mean PrivateBancorp, Inc. and its subsidiaries. Generally, when we refer to this “prospectus supplement,” we are referring to both the prospectus supplement and the accompanying prospectus, as well as the documents incorporated by reference herein and therein unless the context suggests otherwise.If the information set forth in this prospectus supplement differs in any way from the information set forth in the accompanying prospectus, you should rely on the information set forth in this prospectus supplement. You should rely only on the information contained in or incorporated by reference in this prospectus supplement and the accompanying prospectus.This prospectus supplement may be used only for the purpose for which it has been prepared.No one is authorized to give information other than that contained in this prospectus supplement and the accompanying prospectus and in the documents referred to in this prospectus supplement and the accompanying prospectus and which are made available to the public.We have not, and the selling stockholders have not, authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it. This prospectus supplement and the accompanying prospectus may be used only where it is legal to sell the securities.You should not assume that the information appearing in this prospectus supplement or any document incorporated by reference is accurate as of any date other than the date of the applicable document. S-1 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements contained in this prospectus supplement, in the accompanying prospectus and in information incorporated by reference into this prospectus supplement and the accompanying prospectus that are not historical facts may constitute forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and are intended to be covered by the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These statements, which are based on certain assumptions and reflect our future plans, strategies and expectations, can generally be identified by the use of the words “may,” “will,” “should,” “could,” “would,” “plan,” “potential,” “estimate,” “project,” “believe,” “intend,” “anticipate,” “expect,” “target” and similar expressions.These forward-looking statements include statements relating to our projected growth, anticipated future financial performance and management’s long-term performance goals.Forward-looking statements also include statements that anticipate the effects on our financial condition and results of operations from expected developments or events, such as the implementation of internal and external business and growth plans and strategies. These forward-looking statements are subject to significant risks, assumptions and uncertainties, and could be affected by many factors.Factors that could have a material adverse effect on our financial condition, results of operations and future prospects include, but are not limited to: · continued deterioration of U.S. economic conditions, · further deterioration in asset quality, including transactions extended directly for commercial real estate property investment, and to investors in real estate projects, · difficult commercial real estate market conditions; collateral values and absorption of projects available for lease remaining soft, · adverse developments in our loan or investment portfolios, · any need to continue to increase our allowance for loan losses, · unforeseen difficulties and higher than expected costs associated with the continued implementation of our Strategic Growth Plan, · fluctuations in market rates of interest and loan and deposit pricing in our market areas, · the effect of continued margin pressure on our earnings, · the failure to obtain on terms acceptable to us, or at all, the capital necessary to fund our growth and maintain our regulatory capital ratios, or those of our subsidiary banks, above the “well-capitalized” threshold, · any additional charges related to asset impairments, · insufficient liquidity or funding sources or our inability to obtain the funding necessary to fund our loan growth on terms that are acceptable to us, · legislative or regulatory changes, particularly changes in the regulation of financial services companies and/or products and services offered by financial services companies, S-2 Table of Contents · slower than anticipated growth of our business or unanticipated business declines, including as a result of continuing negative economic conditions, · inability to retain top management personnel due to recently-enacted legislation that restricts executive compensation, · unforeseen difficulties relating to the mergers and integrations of our subsidiary banks, · unforeseen difficulties relating to the acquisition and integration of businesses acquired in purchase and assumption transactions, · competition, · unforeseen difficulties in integrating new hires, · failure to improve operating efficiencies through expense controls, · the possible dilutive effect of potential acquisitions, expansion or future capital raises, and · risks and other factors set forth under “Risk Factors” in this prospectus supplement, in the accompanying prospectus, and in the documents incorporated by reference into this prospectus supplement. Because of these and other uncertainties, our actual future results, performance or achievements, or industry results, may be materially different from the results indicated by these forward-looking statements.In addition, our past results of operations do not necessarily indicate our future results. You should not place undue reliance on any forward-looking statements, which speak only as of the dates on which they were made.We are not undertaking an obligation to update these forward-looking statements, even though our situation may change in the future, except as required under federal securities law.We qualify all of our forward-looking statements by these cautionary statements. S-3 Table of Contents PRIVATEBANCORP, INC. PrivateBancorp, through our PrivateBank subsidiaries (our “Banks”), provides customized business and personal financial services to middle-market commercial and commercial real estate companies, as well as business owners, executives, entrepreneurs and families in all of the markets and communities we serve.We seek to develop lifetime relationships with our clients.Through a team of highly qualified managing directors, our Banks deliver a sophisticated suite of tailored credit and non-credit solutions, including lending, treasury management, investment products, capital markets products and wealth management and trust services, to meet our clients’ commercial and personal needs.Since our inception in 1989, we have expanded into multiple geographic markets in the Midwest and Southeastern United States through the creation of new banks and banking offices and the acquisition of existing banks. In the fourth quarter of 2007, we announced the implementation of our Strategic Growth Plan (“our Plan” or “the Plan”).We implemented our Plan to take advantage of the disruption in the Chicago middle-market commercial banking market caused by the announcement of the sale of LaSalle Bank, N.A. to Bank of America, N.A., and, as a result, seize an opportunity to expand our lines of business, product offerings and reach within our current markets as well as in select new markets, with the goal of exceeding our historical growth rate, diversifying our business and acquiring new middle-market clients.As a part of implementing our Plan, we recruited Larry D. Richman, a long-time Chicago banking executive and former chief executive officer of LaSalle Bank, as our President and Chief Executive Officer in late 2007, and hired a significant number of talented, experienced middle-market commercial bankers and other personnel, thereby substantially increasing the size and scope of our organization.In July2008, Norman R. Bobins, who retired in 2007 as chairman, chief executive officer and president of LaSalle Bank, was appointed to our Board of Directors and was named Chairman of the Board of The PrivateBank and TrustCompany (“The PrivateBank—Chicago”), one of our bank subsidiaries.Ralph B. Mandell, the co-founder of the Company and the former CEO prior to Mr.Richman, became our Executive Chairman when we launched the Plan and supports Mr.Richman in his execution of the Plan.We believe the combination of Messrs. Richman, Mandell and Bobins, three venerable Chicago bankers, contributes substantial banking know-how and commercial relationships to our organization. We currently manage our company along four lines of business—Illinois Commercial and Specialty Banking, National Commercial Banking, Commercial Real Estate and The PrivateWealth Group, which includes our private banking, wealth management and mortgage banking divisions.We have hired 155 Managing Directors since the third quarter of 2007, including 103 in 2008, to serve a growing client base and deliver enhanced products and services.We also expanded into new geographies including opening business development offices in Cleveland, Denver, Des Moines and Minneapolis.As of June30, 2009, we had 24 offices located in the Atlanta, Chicago, Cleveland, Denver, Des Moines, Detroit, Kansas City, Milwaukee, Minneapolis and St.Louis metropolitan areas.As of June30, 2009, we had consolidated total assets of $11.0 billion, deposits of $8.3 billion and stockholders’ equity of $1.1 billion.With the primary phase of the Plan largely complete, we have embarked on a second, longer-term phase of the Plan, which we expect will guide our corporate planning and decision making over the next three to five years.The second phase focuses on execution and, in particular, driving profitability with a focus on improving our operating leverage through continued organic growth and through acquisitions as strategic opportunities arise. Our common stock is traded on the Nasdaq Global Select Market under the symbol “PVTB.” We were incorporated in Delaware in 1989, and our principal executive offices are located at 120 South LaSalle Street, Suite 400, Chicago, Illinois 60602.Our telephone number is 312-564-2000.Our internet address is www.pvtb.com.Information contained on our website or that can be accessed through our website is not incorporated by reference in this prospectus supplement. S-4 Table of Contents RISK FACTORS Our business, financial condition and results of operations are subject to various risks, including those discussed below, which may affect the value of our securities.The risks discussed below are those that we believe are the most significant risks, although additional risks not presently known to us or that we currently deem less significant may also adversely affect our business, financial condition and results of operations, perhaps materially.Before making a decision to invest in our common stock, you should carefully consider the risks and uncertainties described below, together with all of the other information included or incorporated by reference in this prospectus supplement. Risks Related To Our Business We may not be able to implement aspects of our Strategic Growth Plan. In the fourth quarter of 2007, we announced the implementation of our Plan, which included the hiring of our new President and CEO, Larry D. Richman, in November2007, as well as the hiring of a significant number of senior commercial bankers and other employees, in late 2007 and through 2008, which significantly expanded the size and scope of the Company, particularly in our Chicago offices.Our growth strategy contemplates continued substantial organic growth, including the further expansion of our business and operations.We may also continue the hiring of additional personnel, although at a slower pace than during 2008, as we look to add new and enhanced product lines and services and possibly establish additional banking offices in our existing or in new metropolitan markets in the United States.Implementing our growth strategy depends in part on our ability to successfully identify and capture new business, clients, market share and potential acquisition opportunities in both our existing and new markets.To successfully grow our business, we must also be able to correctly identify and capture profitable client relationships and generate enough additional revenue to offset the compensation and other operating costs associated with the expansion in the size and scope of the Company.Moreover, as we open new offices we must be able to attract the necessary relationships to make these new offices cost-effective. It is also likely that the costs associated with continued future expansion, including compensation-related expenses, will continue to have an adverse effect on our earnings per share while we continue to implement our growth strategy.To the extent we hire new banking officers or open new banking or business development offices, our level of reported net income, return on average equity and return on average assets will be affected by overhead expenses associated with such hiring and operation, or start-up costs, and the related profitability will also depend on the time lag associated with new banking relationships, originating loans, and building core deposits, as well as the increase in our allowance for loan losses that typically occurs as we grow our loan portfolio.We are likely to experience the effects of higher expenses relative to operating income from any new operation and the expansion of our employee base.These expenses may be higher than we expected, and it may take longer than expected for new hires and new offices to reach profitability, if at all.In addition, we cannot be sure that we will be able to identify suitable opportunities for further growth and expansion, or that if we do, that we will be able to successfully integrate these new operations into our business.If we are unable to effectively implement our growth strategies, our business may be adversely affected. Our growth and expansion may strain our ability to manage our operations and our financial resources, and we are subject to risks inherent in rapid growth. Our financial performance and profitability depend on our ability to continue to execute our Plan.Our expected continued growth, however, may present operating and other challenges that could adversely affect our business, financial condition, results of operations and cash flows. S-5 Table of Contents Our growth will place a strain on our infrastructure, including administrative, operational and financial resources, and increased demands on our systems and controls.Accordingly, our growth will require continued enhancements to, and expansion of, our operating and financial systems and controls and may strain or significantly challenge them.The process of integrating our new personnel, as well as consolidating the businesses and implementing the strategic integration of any acquired or newly-established banking offices and businesses with our existing business, may take a significant amount of time.It may also place additional strain on our existing personnel and resources and require us to incur substantial expenses. We have rapidly grown in size since the inception of our Plan, and we may not be able to manage our growth, effectively integrate any businesses that we acquire or establish, or effectively enhance our infrastructure in order to be able to support our continued and anticipated growth.In order to continue to grow, we will also need to hire additional qualified personnel, and we may not be successful in attracting, integrating and retaining such personnel. In addition, due to our rapid growth, a large portion of the loans in our loan portfolio were originated recently.In general, because loans do not begin to show signs of credit deterioration or default until they have been outstanding for some period of time, a portfolio of more mature loans will usually behave more predictably than a newer portfolio, such as ours.As a result, the current level of delinquencies and defaults may not be representative of the level that will prevail when the portfolio becomes more seasoned, which may be higher than current levels.If chargeoffs in future periods increase and/or we are required to increase our provision for loan losses, our earnings and possibly our capital will be adversely affected. We may not be able to successfully integrate the operations and business of the former Founders Bank that we acquired in the third quarter 2009. On July2, 2009, we announced that our subsidiary, The PrivateBank and Trust Company, agreed to acquire all of the non-brokered deposits and certain assets of the former Founders Bank from the FDIC, which was named receiver after the State of Illinois closed Founders Bank.Founders Bank had approximately $843 million in deposits and approximately $592 million in loans receivable at July2, 2009.The PrivateBank agreed to assume certain liabilities, including non-brokered deposits, of $767 million and $24 million of FHLB borrowings.Assets totaling approximately $843 million were purchased at a discount of $54 million.The agreement with the FDIC included a loss-share component that provides The PrivateBank with protection from loan losses as defined. We cannot be sure that we will be able to successfully integrate the business and operations of the former Founders Bank into our business.Integration risks include, among others, converting the information technology, core processing and other operating systems, which were provided by the holding company of the former Founders Bank.In addition, the former Founders Bank had a business model that focused on retail business as compared to the commercial business focus of The PrivateBank.We cannot be sure that we can successfully integrate the retail business of the former Founders Bank with our commercial business.The acquisition was structured as a purchase from the FDIC as receiver, and we have credit risk protection through a loss-share arrangement with the FDIC.However, the loss-share arrangement requires that we comply with specific terms and conditions and establish operating and administrative protocols to comply, all in order to realize the full value of the loss-share arrangement.We cannot be sure that we will be able to realize the full value of the loss-share arrangement. S-6 Table of Contents Our owner-occupied commercial real estate, construction, and other commercial real estate loans often involve loans with large principal amounts, and repayment of these loans may be dependent on factors outside our control and the control of our borrowers, which may subject these loans to a higher degree of credit risk. At June30, 2009, our owner-occupied commercial real estate, construction and other commercial real estate loans totaled $899.3million, $867.7million and $2.4billion, respectively, or 10%, 10% and 28%, respectively, of our total loan portfolio.The repayment of these loans generally is dependent, in large part, on the successful operation of a business occupying the property, the cost and time frame of constructing or improving a property, the availability of permanent financing, or the successful sale or leasing of the property.These loans are often more adversely affected by general conditions in the real estate markets or in the local economy where the borrower’s business is located.In addition, the relatively long loan maturities of these loans, the borrower’s inability to use funds generated by a project to service a loan until a project is completed, and the more pronounced risk to interest rate movements and the real estate market that these borrowers face while a project is being completed or seeking a buyer, make these loans more vulnerable to risk of repayment.For example, many construction and commercial real estate loan principal payments are not fully amortized over the loan period, but have balloon payments due at maturity, and a borrower’s ability to make such balloon payment may depend on its ability to either refinance the loan or complete a timely sale of the underlying property, which will likely be more difficult in an environment of declining property values and/or increasing interest rates.In addition, on a non-owner occupied commercial loan property, if the cash flow from a borrower’s project is reduced due to leases not being obtained or renewed, that borrower’s ability to repay the loan may be impaired.As such, if general economic conditions negatively impact these businesses, our results of operations and financial condition may be adversely affected. Our allowance for loan losses may be insufficient to absorb losses in our loan portfolio. Lending money is a substantial part of our business.Every loan we make carries a certain risk of non-payment.This risk is affected by, among other things: · the credit risks posed by the particular borrower; · changes in economic and industry conditions; · the duration of the loan;and · in the case of a collateralized loan, the changes and uncertainties as to the future value of the collateral. We maintain an allowance for loan losses that we believe is sufficient to absorb credit losses inherent in our loan portfolio.The allowance for loan losses represents our estimate of probable losses in the portfolio at each balance sheet date.The allowance contains provisions for probable losses that have been identified relating to specific borrowing relationships, as well as probable losses inherent in the loan portfolio and credit undertakings that are not specifically identified. As a percentage of total loans, the allowance was 1.60% at June30, 2009.Over the past year, we increased our allowance as a percentage of total loans based on management’s analysis of our credit quality, including a significant increase in non-performing loans, and other factors.Our regulators review the adequacy of our allowance and, through the examination process, have authority to compel us to increase our allowance even if we believe it is adequate.We cannot predict whether our regulators will compel us to increase our allowance.Although we believe our loan loss allowance is adequate to absorb probable and reasonably estimable losses in our loan portfolio, the allowance may not be adequate.If our S-7 Table of Contents actual loan losses exceed the amount that is anticipated, our results of operations and financial condition could be materially adversely affected. We must be able to successfully integrate our new hires and maintain a cohesive culture in order for our management team to be effective. Since September30, 2007, we have hired a substantial number of senior commercial banking officers and other professionals as we have implemented our Plan.We must also be able to continue to integrate these new hires and retain existing staff in order to successfully build a cohesive management team to fully realize the goals of our Plan.The inability to manage the social and cultural issues involved in this integration could adversely affect our ability to successfully realign and grow our business as anticipated, and could cause us to incur additional cost and expense as a result of management’s time and focus being diverted toward resolving any such issues. The loss of key managing directors may adversely affect our operations. We are a relationship-driven organization.Our growth and development to date have resulted in large part from the efforts of our managing directors who have primary contact with our clients and are extremely important in maintaining personalized relationships with our client base, which is a key aspect of our business strategy and in increasing our market presence.The loss of one or more of these key employees could have a material adverse effect on our operations if remaining managing directors are not successful in retaining client relationships of a departing managing director.See also “Risk Factors— Our Participation in the U.S.Treasury’s Capital Purchase Program Subjects Us to Certain Restrictions” below. We have entered into employment contracts with Ralph B. Mandell, our Chairman, Larry D.
